Exhibit 99.1 MEMSIC Announces First-Quarter 2011 Sales of $13.0 Million ANDOVER, Mass., May 10, 2011 – MEMSIC, Inc. (NasdaqGM: MEMS), a leading MEMS sensing solution provider, today announced financial results for the first quarter ended March 31, 2011. “MEMSIC’s first-quarter results were driven by strong sales into the mobile phone market, which rose to $4.7 million from the prior-year period as the popularity of smartphones continued to expand worldwide,” said Chairman, President and CEO Dr. Yang Zhao. “In addition, our magnetic sensor has been designed into additional phone models by a major global cell phone manufacturer. We turned in a strong performance in the automotive market, where sales rose 58% to $3.8 million from the first quarter of 2010.Sales in the industrial and consumer markets also grew, helping our first-quarter revenue performance top the guidance we provided in March.” Financial Highlights ●
